DETAILED ACTION
1. 	This office action is response to application No. 16/526,428 filed on 07/30/2019. Claims 1-20 are submitted for examination. Claim 1 and 11 are independent. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

3.	This application filed on 07/30/2019 doesn’t claim priority. Therefore, the effective filling date for the subject matter defined in the pending claims of this application is 07/30/2019.
Information Disclosure Statement
4.	No information disclosure statements (IDS) is submitted for consideration. 
Drawings
5.	The drawings filed on July 30, 2019 are accepted. 
Specification
6.	The specification filed on July 30, 2019 is also accepted.

Examiner Note: Applicant’s parent application Patent No. 11115075B2 related with this application has been reviewed for the double patent rejection.  However, the claims in the current application have been found to be patentably distinct.  
Claim Objections

There is one claim which is not numbered at all. 
The claim that was not numbered is the claim that is between claims 10 and 11. This mis-numbered or not numbered claim has been renumbered as claim 11. All the following claims numbers 11-20 are renumbered as claims 12-21. Accordingly, all prior art rejection is applied on the renumbered claims. 

Appropriate correction is required.  

8.	Claim 16 which is now renumbered as claim 17 is objected to because of the following informalities: At the end of the claim 16, the claim recites a word “and” which should be deleted. Furthermore, at the last line of claim 16 after the limitation of “the second device” there should have been a period(.) not a comma (,). 
Appropriate correction is required.

9.	Claims 10 and (claim 20 which is now renumbered as claim 21) are objected to because of the following informalities: 
		Claims 10 and (claim 20 which is now renumbered as claim 21) recite a misspelled limitation, “gating access” and “gate access” respectively. It should have been spelled as “getting access” or “get access” instead.

Claim Rejections - 35 USC § 102

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





11.	Claims 1-2, 6-7, 10-13, 17-18, 21 are rejected under 35 U.S.C. 102 (a)(1) and/or 102 (a) (2) as being anticipated by Forman Alan (herein after referred as Alan) (European Publication No. GB2535999A) (September 07, 2016) 


Examiner’s note: text in bold corresponds to the claimed limitations; text in italics underlined or not underlined correspond to the cited prior art reference (i.e., verbatim, and/or examiner’s clarification. Meaning, text after a limitation in brackets [ ] corresponds to examiner’s mapping (including further explanation and/or comments) and/or prior art reference citations. Furthermore text in brackets [ ] points out explanation how the claim limitation is taught or explicitly taught by the reference being cited for that particular limitation or part of the limitation]


As per independent claim 1, Alan discloses a method comprising: 
at a first apparatus [See the phone cover or the biometric authentication device that is shown on figure 1-2 and 5-6, ref. 100. This phone covers corresponds to the claim limitation a “first apparatus”] including a housing arranged to hold a second device [See figure 1 where the cover or the biometric authentication device shown on figure 1, ref. 100 is shown to have a housing to cover the mobile phone shown on figure 1, 110 or figure 4-6, ref. 401. The mobile phone shown on figure 1, ref. 110 or figure 4, 401 corresponds to the claim limitation “second device”. See also page 4, lines 7-11 and 22-25, Figure 1 shows a stereoscopic view of a biometric authentication device 100 and a mobile device 110 which, in this example, is a mobile phone 110. The biometric authentication device may be a generic accessory for a range of devices and phones, but in the preferred embodiment it is designed to form cover for the phone 110 and preferably be a matching cover. The cover is designed to partially surround a corresponding mobile phone. It is made of elastomeric material that fits over the phone in an interference fit. It preferably has a lip 105 to prevent the phone slipping out of the cover. In the case of an Apple i-Phone or the like, the lip surrounds the screen of the phone. The opening 104 allows a camera (not shown) of the phone to be used whilst the cover is attached to the phone.]: 
obtaining first sensor data that includes a biometric marker associated with a user [See figure 5, step. 507, where the biometric data for the user is received by the cover 100. See page 6, lines 22-25, In step 507, the cover receives the biometric data from the user via the pair of electrodes 203a, 203b on the cover. The user place fingers (or thumbs) of the left and right hands on these electrodes and the controller 302 generates the biometric data. In other examples, the biometric signal may be a fingerprint scanned by a scanner on the cover, a retinal scan from a camera on the cover or some other biometric signal.]; 
generating second sensor data by masking the biometric marker associated with the user in the first sensor data [See figure 5, step. 508 and 509 where the obtained biometric marker at step 507 is masked or encrypted at step 508-509. See also page 6, lines 27-29, In step 508, a biometric signature is generated based on the biometric data. In step 509, the encryption component in the cover encrypts the biometric signature to create an encrypted digital signature, based on the previously shared encryption information.]; and 
providing the second sensor data from the first apparatus to the second device [See figure 5, step 510 where the encrypted digital signature of the biometric marker is sent from the cover or the biometric authentication device shown on figure 1, ref. 100 /first apparatus to the mobile device 110/second apparatus. See also page 6, lines 29-32, “In step 510, the encrypted digital signature is sent to the phone. The encrypted digital signature is sent by Bluetooth or some other means via the wireless transmitter/receiver of the cover 305 and received via the wireless transmitter/receiver 406 of the phone”].

		As per independent claim 12, independent claim 12 is rejected for the same reason/rationale as that of the above independent claim 1.

		As per dependent claim 2 Alan discloses a method/system as applied to claims above. Furthermore, Alan discloses the method, wherein the biometric marker associated with the user identifies one or more of characteristics or status of the user [See figure 5, step. 507, where the biometric data for the user is received by the cover 100. See page 6, lines 22-25, In step 507, the cover receives the biometric data from the user via the pair of electrodes 203a, 203b on the cover. The user place fingers (or thumbs) of the left and right hands on these electrodes and the controller 302 generates the biometric data. In other examples, the biometric signal may be a fingerprint scanned by a scanner on the cover, a retinal scan from a camera on the cover or some other biometric signal.]

		As per dependent claim 13, dependent claim 13 is rejected for the same reason/rationale as that of the above dependent claim 2.

As per dependent claim 6 Alan discloses a method/system as applied to claims above. Furthermore, Alan discloses the method, further comprising establishing a first channel between the first apparatus and the second device [See figure 5, step 510 where the encrypted digital signature of the biometric marker is sent from the cover or the biometric authentication device shown on figure 1, ref. 100 /first apparatus to the mobile device 110/second apparatus. See also page 6, lines 29-32, “In step 510, the encrypted digital signature is sent to the phone. The encrypted digital signature is sent by Bluetooth or some other means via the wireless transmitter/receiver of the cover 305 and received via the wireless transmitter/receiver 406 of the phone”] wherein the first channel includes a seal that at least partially blocks data collection by the second device from outside the first channel [As shown on figure 5, step 510, the communication channel that is established between the cover the mobile phone seal the biometric data using encryption and this biometric data can only be accessed by the phone/second device through this encrypted communication channel using the appropriate decryption step as shown on figure 5, step. 511]

As per dependent claim 17 Alan discloses a method/system as applied to claims above. Furthermore, Alan discloses the method, further comprising establishing a first channel between the first apparatus and the second device [See figure 5, step 510 where the encrypted digital signature of the biometric marker is sent from the cover or the biometric authentication device shown on figure 1, ref. 100 /first apparatus to the mobile device 110/second apparatus. See also page 6, lines 29-32, “In step 510, the encrypted digital signature is sent to the phone. The encrypted digital signature is sent by Bluetooth or some other means via the wireless transmitter/receiver of the cover 305 and received via the wireless transmitter/receiver 406 of the phone”] wherein the first channel includes a seal that at least partially blocks data collection by the second device from outside the first channel between the first apparatus and the second device [As shown on figure 5, step 510, the communication channel that is established between the cover the mobile phone seal the biometric data using encryption and this biometric data can only be accessed by the phone/second device through this encrypted communication channel using the appropriate decryption step as shown on figure 5, step. 511]


As per dependent claim 7 Alan discloses a method/system as applied to claims above. Furthermore, Alan discloses the method, wherein: obtaining the first sensor data includes obtaining the first sensor data using a sensor on the first apparatus [[See figure 5, step. 507, where the biometric data for the user is received by the cover 100/first apparatus. See page 6, lines 22-25, In step 507, the cover receives the biometric data from the user via the pair of electrodes 203a, 203b on the cover. The user place fingers (or thumbs) of the left and right hands on these electrodes and the controller 302 generates the biometric data. In other examples, the biometric signal may be a fingerprint scanned by a scanner on the cover, a retinal scan from a camera on the cover or some other biometric signal.]; 
and providing the second sensor data from the first apparatus to the second device includes providing the second sensor data from the first apparatus to the second device through the first channel [See figure 5, step 510 where the encrypted digital signature of the biometric marker is sent from the cover or the biometric authentication device shown on figure 1, ref. 100 /first apparatus to the mobile device 110/second apparatus. See also page 6, lines 29-32, “In step 510, the encrypted digital signature is sent to the phone. The encrypted digital signature is sent by Bluetooth or some other means via the wireless transmitter/receiver of the cover 305 and received via the wireless transmitter/receiver 406 of the phone”] through the first channel [See the secure first channel shown on figure 5, ref. 510 created between the cover 100/first apparatus and the mobile device 401/second device by encrypting the biometric data].

		As per dependent claim 18, dependent claim 18 is rejected for the same reason/rationale as that of the above dependent claim 7.

		As per dependent claim 10, Alan discloses a method/system as applied to claims above. Furthermore, Alan discloses the method, further comprising: authenticating the user based on the first sensor data; and getting access to the second device based on whether or not the user is authenticated. [See page 2, line 7-12, a biometric authentication and/or identification accessory for a mobile device is provided comprising; a biometric sensor, a wireless transmitter and a controller. The controller is adapted to receive a biometric signal from a user via the biometric sensor, identify (or authenticate) the user from the signal, generate a signal in response thereto and send the signal wirelessly through the transmitter to the mobile device to at least partially unlock a function on the mobile device] 

		As per dependent claim 21, dependent claim 21 is rejected for the same reason/rationale as that of the above dependent claim 10.

		As per dependent claim 11, Alan discloses a method/system as applied to claims above. Furthermore, Alan discloses the method, wherein the first sensor data or the second sensor data includes one or more of sound, image, motion, biometry, chemical, location, or telemetry data. [See figure 5, step. 507, where the biometric data for the user is received by the cover 100. See page 6, lines 22-25, In step 507, the cover receives the biometric data from the user via the pair of electrodes 203a, 203b on the cover. The user place fingers (or thumbs) of the left and right hands on these electrodes and the controller 302 generates the biometric data. In other examples, the biometric signal may be a fingerprint scanned by a scanner on the cover, a retinal scan from a camera on the cover or some other biometric signal.]; 

					Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

14..	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Examiner’s note: text in bold corresponds to the claimed limitations; text in italics underlined or not underlined correspond to the cited prior art reference (i.e., verbatim, and/or examiner’s clarification. Meaning, text after a limitation in brackets [ ] corresponds to examiner’s mapping (including further explanation and/or comments) and/or prior art reference citations. Furthermore text in brackets [ ] points out explanation how the claim limitation is taught or explicitly taught by the reference being cited for that particular limitation or part of the limitation]

15.	Claims 3 and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Forman Alan (herein after referred as Alan) (European Publication No. GB2535999A) (September 07, 2016) in view of Yuexi Chen (hereinafter referred as Chen) (US Publication No. 2020/0412715 A1) (Dec. 31, 2020)
 
As per dependent claim 3, Alan discloses a method comprising: 
at a first apparatus [See the phone cover or the biometric authentication device that is shown on figure 1-2 and 5-6, ref. 100. This phone covers corresponds to the claim limitation a “first apparatus”] including a housing arranged to hold a second device [See figure 1 where the cover or the biometric authentication device shown on figure 1, ref. 100 is shown to have a housing to cover the mobile phone shown on figure 1, 110 or figure 4-6, ref. 401. The mobile phone shown on figure 1, ref. 110 or figure 4, 401 corresponds to the claim limitation “second device”. See also page 4, lines 7-11 and 22-25, Figure 1 shows a stereoscopic view of a biometric authentication device 100 and a mobile device 110 which, in this example, is a mobile phone 110. The biometric authentication device may be a generic accessory for a range of devices and phones, but in the preferred embodiment it is designed to form cover for the phone 110 and preferably be a matching cover. The cover is designed to partially surround a corresponding mobile phone. It is made of elastomeric material that fits over the phone in an interference fit. It preferably has a lip 105 to prevent the phone slipping out of the cover. In the case of an Apple i-Phone or the like, the lip surrounds the screen of the phone. The opening 104 allows a camera (not shown) of the phone to be used whilst the cover is attached to the phone.]: 
obtaining first sensor data that includes a biometric marker associated with a user [See figure 5, step. 507, where the biometric data for the user is received by the cover 100. See page 6, lines 22-25, In step 507, the cover receives the biometric data from the user via the pair of electrodes 203a, 203b on the cover. The user place fingers (or thumbs) of the left and right hands on these electrodes and the controller 302 generates the biometric data. In other examples, the biometric signal may be a fingerprint scanned by a scanner on the cover, a retinal scan from a camera on the cover or some other biometric signal.]; 
generating second sensor data by masking the biometric marker associated with the user in the first sensor data [See figure 5, step. 508 and 509 where the obtained biometric marker at step 507 is masked or encrypted at step 508-509. See also page 6, lines 27-29, In step 508, a biometric signature is generated based on the biometric data. In step 509, the encryption component in the cover encrypts the biometric signature to create an encrypted digital signature, based on the previously shared encryption information.]; and 
providing the second sensor data from the first apparatus to the second device [See figure 5, step 510 where the encrypted digital signature of the biometric marker is sent from the cover or the biometric authentication device shown on figure 1, ref. 100 /first apparatus to the mobile device 110/second apparatus. See also page 6, lines 29-32, “In step 510, the encrypted digital signature is sent to the phone. The encrypted digital signature is sent by Bluetooth or some other means via the wireless transmitter/receiver of the cover 305 and received via the wireless transmitter/receiver 406 of the phone”].

Alan substantially discloses all the limitation recited in the claims but doesn’t explicitly disclose the limitation: “wherein masking the biometric marker associated with the user in the first sensor data includes: determining an appropriate level of obfuiscation; and masking the biometric marker in accordance with the appropriate level of obfuiscation”

However, Chen on at least paragraph 0067 discloses the following that meets the above claim limitation:
‘Biometric processing application 146 may be able to construct a Biometric Data Block (BDB) comprising the biometric sample template captured by the biometric reader and communicate the BDB to payment application 144. In one embodiment, the BDB may be encrypted using appropriate encryption keys so that a cardholder's biometric sample template cannot be obtained by an untrusted party.”
Alan and Chen are an analogous/in the same field of endeavor as they both pertain to biometric authentication.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of Alan a mechanism of adding a feature such as “masking the biometric marker associated with the user in the first sensor data includes: determining an appropriate level of obfuiscation; and masking the biometric marker in accordance with the appropriate level of obfuiscation” as per teaching of Chen because this would provide a stronger authentication by using an appropriate encryption key or masking the biometric data using an appropriate level of encryption/obfuscation so that the system prevent a third party observer from compromising the authentication process or so that the biometric sample template cannot be obtained by an untrusted third party.” [See Chen at least paragraph 0067]


		As per dependent claim 14, dependent claim 14 is rejected for the same reason/rationale as that of the above dependent claim 3.


16.	Claims 4 and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Forman Alan (herein after referred as Alan) (European Publication No. GB2535999A) (September 07, 2016) in 

As per dependent claim 4, Alan discloses a method comprising: 
at a first apparatus [See the phone cover or the biometric authentication device that is shown on figure 1-2 and 5-6, ref. 100. This phone covers corresponds to the claim limitation a “first apparatus”] including a housing arranged to hold a second device [See figure 1 where the cover or the biometric authentication device shown on figure 1, ref. 100 is shown to have a housing to cover the mobile phone shown on figure 1, 110 or figure 4-6, ref. 401. The mobile phone shown on figure 1, ref. 110 or figure 4, 401 corresponds to the claim limitation “second device”. See also page 4, lines 7-11 and 22-25, Figure 1 shows a stereoscopic view of a biometric authentication device 100 and a mobile device 110 which, in this example, is a mobile phone 110. The biometric authentication device may be a generic accessory for a range of devices and phones, but in the preferred embodiment it is designed to form cover for the phone 110 and preferably be a matching cover. The cover is designed to partially surround a corresponding mobile phone. It is made of elastomeric material that fits over the phone in an interference fit. It preferably has a lip 105 to prevent the phone slipping out of the cover. In the case of an Apple i-Phone or the like, the lip surrounds the screen of the phone. The opening 104 allows a camera (not shown) of the phone to be used whilst the cover is attached to the phone.]: 
obtaining first sensor data that includes a biometric marker associated with a user [See figure 5, step. 507, where the biometric data for the user is received by the cover 100. See page 6, lines 22-25, In step 507, the cover receives the biometric data from the user via the pair of electrodes 203a, 203b on the cover. The user place fingers (or thumbs) of the left and right hands on these electrodes and the controller 302 generates the biometric data. In other examples, the biometric signal may be a fingerprint scanned by a scanner on the cover, a retinal scan from a camera on the cover or some other biometric signal.]; 
generating second sensor data by masking the biometric marker associated with the user in the first sensor data [See figure 5, step. 508 and 509 where the obtained biometric marker at step 507 is masked or encrypted at step 508-509. See also page 6, lines 27-29, In step 508, a biometric signature is generated based on the biometric data. In step 509, the encryption component in the cover encrypts the biometric signature to create an encrypted digital signature, based on the previously shared encryption information.]; and 
providing the second sensor data from the first apparatus to the second device [See figure 5, step 510 where the encrypted digital signature of the biometric marker is sent from the cover or the biometric authentication device shown on figure 1, ref. 100 /first apparatus to the mobile device 110/second apparatus. See also page 6, lines 29-32, “In step 510, the encrypted digital signature is sent to the phone. The encrypted digital signature is sent by Bluetooth or some other means via the wireless transmitter/receiver of the cover 305 and received via the wireless transmitter/receiver 406 of the phone”].

Alan substantially discloses all the limitation recited in the claims but doesn’t explicitly disclose the limitation: “wherein masking the biometric marker associated with the user in the first sensor data includes degrading one or more of reception by or transmission of the first sensor data”

However, K on at least page 8/30 paragraph 9 discloses the following that meets the above claim limitation:
using hierarchically encrypted biometric information. Thus, performance degradation of the user authentication / identification system using biometric information due to unnecessary decryption can be minimized.”

Examiner Note: See also NPL document, “Vysk Phone cases provide Physical, Encrypted Security” on page 4/17 that discloses the above limitation where a phone case that enhances and provide a privacy protection where jamming or degradation of the voice data could stops the mobile malware hijacking phones’s microphones or voice data. In particular it the EP1 case, for iPhone 5, iPhone 5s and Samsung Galaxy S5, has a "Lockdown" mode that blocks the phone's onboard cameras with shutters. The QS1 case also jams the phone's microphones as well while in "Lockdown" mode.  Mobile malwarecan hijack an infected phone's microphones and cameras; Lockdown mode stops that from being effective.


Alan and K are an analogous/in the same field of endeavor as they both pertain to biometric authentication.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of Alan a mechanism of adding a feature such as “masking the biometric marker associated with the user in the first sensor data includes degrading one or more of reception by or transmission of the first sensor data”


		As per dependent claim 15, dependent claim 15 is rejected for the same reason/rationale as that of the above dependent claim 4.

17.	Claims 5 and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Forman Alan (herein after referred as Alan) (European Publication No. GB2535999A) (September 07, 2016) in view of Makoto Aikawa (hereinafter referred as Aikawa) (US Publication No. 20090064296 A1) (03/2009)

As per dependent claim 5, Alan discloses a method comprising: 
at a first apparatus [See the phone cover or the biometric authentication device that is shown on figure 1-2 and 5-6, ref. 100. This phone covers corresponds to the claim limitation a “first apparatus”] including a housing arranged to hold a second device [See figure 1 where the cover or the biometric authentication device shown on figure 1, ref. 100 is shown to have a housing to cover the mobile phone shown on figure 1, 110 or figure 4-6, ref. 401. The mobile phone shown on figure 1, ref. 110 or figure 4, 401 corresponds to the claim limitation “second device”. See also page 4, lines 7-11 and 22-25, Figure 1 shows a stereoscopic view of a biometric authentication device 100 and a mobile device 110 which, in this example, is a mobile phone 110. The biometric authentication device may be a generic accessory for a range of devices and phones, but in the preferred embodiment it is designed to form cover for the phone 110 and preferably be a matching cover. The cover is designed to partially surround a corresponding mobile phone. It is made of elastomeric material that fits over the phone in an interference fit. It preferably has a lip 105 to prevent the phone slipping out of the cover. In the case of an Apple i-Phone or the like, the lip surrounds the screen of the phone. The opening 104 allows a camera (not shown) of the phone to be used whilst the cover is attached to the phone.]: 
obtaining first sensor data that includes a biometric marker associated with a user [See figure 5, step. 507, where the biometric data for the user is received by the cover 100. See page 6, lines 22-25, In step 507, the cover receives the biometric data from the user via the pair of electrodes 203a, 203b on the cover. The user place fingers (or thumbs) of the left and right hands on these electrodes and the controller 302 generates the biometric data. In other examples, the biometric signal may be a fingerprint scanned by a scanner on the cover, a retinal scan from a camera on the cover or some other biometric signal.]; 
generating second sensor data by masking the biometric marker associated with the user in the first sensor data [See figure 5, step. 508 and 509 where the obtained biometric marker at step 507 is masked or encrypted at step 508-509. See also page 6, lines 27-29, In step 508, a biometric signature is generated based on the biometric data. In step 509, the encryption component in the cover encrypts the biometric signature to create an encrypted digital signature, based on the previously shared encryption information.]; and 
providing the second sensor data from the first apparatus to the second device [See figure 5, step 510 where the encrypted digital signature of the biometric marker is sent from the cover or the biometric authentication device shown on figure 1, ref. 100 /first apparatus to the mobile device 110/second apparatus. See also page 6, lines 29-32, “In step 510, the encrypted digital signature is sent to the phone. The encrypted digital signature is sent by Bluetooth or some other means via the wireless transmitter/receiver of the cover 305 and received via the wireless transmitter/receiver 406 of the phone”].

Alan substantially discloses all the limitation recited in the claims but doesn’t explicitly disclose the limitation: “wherein obtaining the first sensor data includes: receiving from the second device, using a local communication channel, the first sensor data recorded by a sensor on the second device”

However, Aikawa on at least figure 10 and paragraph 0097 discloses the following that meets the above claim limitation:
	At figure 10, SP73, the portable cellular phone 12, that corresponds to the claim limitation “second device” is shown obtaining or retrieving the first biometric sensor data recorded by second device/phone locally/local communication channel. Then as shown on figure 10, SP75, after distortion and matching the cellular phone 61/second device encrypts the biometric features and as shown on figure 10 SP76 and paragraph 0097, the Encrypted matching biometric pattern data obtained by the encryption is sent by the portable cellular phone controller 73 to the IC card 62 via the IC card communication unit 72 (SP77).

Alan and Aikawa are an analogous/in the same field of endeavor as they both pertain to biometric authentication.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of Alan a mechanism of adding a feature such as “obtaining the first sensor data includes: receiving from the second device, using a local communication channel, the first sensor data recorded by a sensor on the second device” as per teaching of Aikawa because this would provide protection of the sensor data/biometric data by retrieving the data locally and provide extra protection so that the sensor data/biometric data could not be intercepted by encrypting and transmitting the encrypted biometric data from the phone to the IC Card [See at least figure 10 and paragraph 0097] 


		As per dependent claim 16, dependent claim 16 is rejected for the same reason/rationale as that of the above dependent claim 5.
18.	Claims 8-9 and 19-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Forman Alan (herein after referred as Alan) (European Publication No. GB2535999A) (September 07, 2016) in view of Aviv Soffer (hereinafter referred as Soffer) (US Publication No. 2020/0364352  A1) (11/2020)

As per dependent claim 8, Alan discloses a method comprising: 
at a first apparatus [See the phone cover or the biometric authentication device that is shown on figure 1-2 and 5-6, ref. 100. This phone covers corresponds to the claim limitation a “first apparatus”] including a housing arranged to hold a second device [See figure 1 where the cover or the biometric authentication device shown on figure 1, ref. 100 is shown to have a housing to cover the mobile phone shown on figure 1, 110 or figure 4-6, ref. 401. The mobile phone shown on figure 1, ref. 110 or figure 4, 401 corresponds to the claim limitation “second device”. See also page 4, lines 7-11 and 22-25, Figure 1 shows a stereoscopic view of a biometric authentication device 100 and a mobile device 110 which, in this example, is a mobile phone 110. The biometric authentication device may be a generic accessory for a range of devices and phones, but in the preferred embodiment it is designed to form cover for the phone 110 and preferably be a matching cover. The cover is designed to partially surround a corresponding mobile phone. It is made of elastomeric material that fits over the phone in an interference fit. It preferably has a lip 105 to prevent the phone slipping out of the cover. In the case of an Apple i-Phone or the like, the lip surrounds the screen of the phone. The opening 104 allows a camera (not shown) of the phone to be used whilst the cover is attached to the phone.]: 
obtaining first sensor data that includes a biometric marker associated with a user [See figure 5, step. 507, where the biometric data for the user is received by the cover 100. See page 6, lines 22-25, In step 507, the cover receives the biometric data from the user via the pair of electrodes 203a, 203b on the cover. The user place fingers (or thumbs) of the left and right hands on these electrodes and the controller 302 generates the biometric data. In other examples, the biometric signal may be a fingerprint scanned by a scanner on the cover, a retinal scan from a camera on the cover or some other biometric signal.]; 
generating second sensor data by masking the biometric marker associated with the user in the first sensor data [See figure 5, step. 508 and 509 where the obtained biometric marker at step 507 is masked or encrypted at step 508-509. See also page 6, lines 27-29, In step 508, a biometric signature is generated based on the biometric data. In step 509, the encryption component in the cover encrypts the biometric signature to create an encrypted digital signature, based on the previously shared encryption information.]; and 
providing the second sensor data from the first apparatus to the second device [See figure 5, step 510 where the encrypted digital signature of the biometric marker is sent from the cover or the biometric authentication device shown on figure 1, ref. 100 /first apparatus to the mobile device 110/second apparatus. See also page 6, lines 29-32, “In step 510, the encrypted digital signature is sent to the phone. The encrypted digital signature is sent by Bluetooth or some other means via the wireless transmitter/receiver of the cover 305 and received via the wireless transmitter/receiver 406 of the phone”].

Alan substantially discloses all the limitation recited in the claims but doesn’t explicitly disclose the limitation: “establishing a second channel between the first apparatus and a third apparatus, wherein obtaining the first sensor data includes obtaining through the second channel the first sensor data, which is collected using a sensor on the third apparatus”

However, Soffer on at least paragraph 0047, 0057 and 0016 discloses the following that meets the above claim limitation:
	A security pack that meets the claim limitation “first apparatus” and the modified cellular phone that meets the claim limitation “third apparatus” establish a serial data communication path/ second channel between the modified cellular phone/third apparatus and the security pack/first apparatus. Furthermore, on paragraph 0057 it has been disclosed that the security pack/first apparatus is constructed in a form of a protective case having a cavity into which the modified cellular Smartphone/third apparatus is inserted such that the touch-screen of the modified cellular Smartphone is exposed. Finally, on paragraph 0047, it has been disclosed that the security pack using a cryptographic module having red and black interfaces, 
Encrypts the red data received through its red interface from the modified cellular phone via the phone interface to black data. The red data/high sensitivity data [paragraph 0016] which could be biometric data received or collected at the modified phone/third apparatus meets the claim limitation “sensor data which is collected using a sensor on the third apparatus”



Alan and Soffer are an analogous/in the same field of endeavor as they both pertain securing the transfer of sensitive data which could be a biometric data.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of Alan a mechanism of adding a feature such as “establishing a second channel between the first apparatus and a third apparatus, wherein obtaining the first sensor data includes obtaining through the second channel the first sensor data, which is collected using a sensor on the third apparatus” as per teaching of Soffer because this would provide a secure channel between the phone and the cover /security pack by transmitting sensitive or red data after encryption.  [See at Soffer at least paragraph 047, 0057 and 0016] 

		As per dependent claim 19, dependent claim 19 is rejected for the same reason/rationale as that of the above dependent claim 8.


As per dependent claim 9, the combination of Alan and Soffer discloses a method as applied to claim above. Furthermore, Soffer discloses the method further comprising: transmitting the first sensor data to a first remote source through a secure channel [See paragraph 0047, the security pack comprises: a. a red phone interface to provide serial data communications between the said modified cellular phone and security pack; b. a cryptographic module having red and black interfaces, capable of: encrypting red data received through its red interface from the modified cellular phone via the phone interface to black data, and send the black data back to the phone via the black interface]; and facilitating transmitting the second sensor data to a second remote source different from the first remote source [See 0053, one or more servers or crypto devices coupled to the cellular network infrastructure for encrypting red data coming from classified organization red network and converting it into encrypted black data stream sent over the cellular network to the one or more said modified cellular phones and vice versa.]

		As per dependent claim 20, dependent claim 20 is rejected for the same reason/rationale as that of the above dependent claim 9.



				Conclusion


17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	US Publication No. 2018/0108020 A1 to Thatte discloses biometrically secured networked devices with enhanced privacy protection. One system includes a first biometrically secured device having a first sensor, and a second biometrically secured device having a second sensor. The first device is programmed to: (i) obtain a first sample of a first biometric using the first sensor; (ii) generate a secret biometrically derived key using the first sample of the first biometric; (iii) encrypt a set of biometric 

B.	NPL document, “Vysk Phone cases provide Physical, Encrypted Security discloses the phone case or the EP1 case, for iPhone 5, iPhone 5s and Samsung Galaxy S5, has a "Lockdown" mode that blocks the phone's onboard cameras with shutters. The QS1 case also jams the phone's microphones as well while in "Lockdown" mode.  Mobile malware
can hijack an infected phone's microphones and cameras; Lockdown mode stops that from being effective.
C. 	US Patent No. 10021079 B2 to Nunally discloses systems, apparatuses and methods for creating security information using sensors. The security information may be collected independently between at least two devices. The security information may be filtered by communicating portions of the security information between the devices until a statistical match exists. The remaining non-communicated security information on the at least two devices may then be used for any security related applications. 
D.	See the other cited prior arts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMSON B LEMMA/
Primary Examiner, Art Unit 2498